ORDER
PER CURIAM.
• Movant appeals the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
Movant was convicted of second degree murder. His conviction was affirmed. State v. Moore, 581 S.W.2d 873 (Mo.App.E.D.1979).
In his motion, movant alleged five instances of ineffective assistance of counsel. An evidentiary hearing was conducted. The motion court filed extensive and complete findings of fact and conclusions of law, and denied relief.
The findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. No precedential value would be served by an opinion.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).